DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12, drawn to “An arrangement for processing workpieces”) in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the following grounds: 
Reconsideration of the present restriction requirement is requested. A restriction requirement was lodged with respect to three groups of claims: I - claims 1-12; II - claims 13-15; and III - claims 16-17. Applicant elects the invention of claims 1-12 with traverse.

Invention III of claims 16-17 are directed to a method, but claim 16 depends from claim 1 and specifically recites "A method for controlling an arrangement for processing workpieces, designed according to claim 1". The restriction requirement between Invention I and III was premised on the apparatus of Invention I (claims 1-12) being capable of use according to a different method. However, since claim 16 depends from claim 1, any search and examination of claim 1 would necessarily be repeated for method claim 16. It is believed that consideration of method claims 16-17 with arrangement claims 1-12 will not add any search or examination burden.

Inventions I (claims 1-12) and II (claims 13-15) were said to be related as combination-subcombination. Restriction was said to be appropriate because the combination of claim 1 does not require the robot be capable of supplying and/or removing tools from a temporary magazine, as recited in claim 13. Claim 1 recites that the robot may remove and/or transfer tools from/to a central tool magazine and that the base frame is provided with a temporary magazine for accommodating tools. Claim 13, which depends from claim 1, adds the capability of the robot of the arrangement of claim 1 to supply/remove tools from the temporary magazine. Any search and examination of the driverless base frame of claim 13 will necessarily follow the search and examination for the arrangement of claim 1.  It is believed that consideration of device claims 13-15 with arrangement claims 1-12 will not add any search or examination burden.

Consequently, Applicant requests withdrawal of all of the restriction requirements and examination of all of the pending claims 1-17.

not found to be persuasive.  According to MPEP § 808.02.
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments), note that MPEP section 808.02 (titled “Establishing Burden”) notes that
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
claims 16-17, drawn to “A method for controlling an arrangement for processing workpieces”) was classified in B23Q 3/15503.  Hence, Inventions I, II, and III have separate classification.  With respect to C, on page 4 of the Requirement for Restriction mailed on 1/10/2022, it was established that at the very least, different search queries would be necessary to search the identified inventions.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  On each of lines 4, 5, and 8 of the claim, “the” should be inserted before “processing tools”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 7 of the claim, “the same” should be changed to “the central tool magazine”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 3 of the claim, each instance of “it” should be changed to “[[it]] the driverless base frame.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 2 of the claim, “at least one” should be inserted before “processing machine”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On line 3 of the claim, “the” should be inserted before “processing tools”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 of claim 1 states, “the respective processing machine.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which of the “at least one processing machine” previously set forth in lines 1-2 of claim 1 that “the respective processing machine” is intended to reference.  Examiner suggests the following amendment so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph: “the at least one processing machine.”
Lines 6-7 of claim 1 state, “the robot of the driverless base frame may remove and/or transfer tools from/to the same.”  This limitation is viewed to be vague and indefinite, because it is unclear if the “tools” of line 7 are the same tools as the previously set forth “processing tools” 
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) (“to accommodate at least ten processing tools”) following the phrase (“in particular”) are part of the claimed invention. 
Claim 2 recites the limitation "the respective processing tool" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the drive" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the actual position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) (“at least 6-axis robot”) following the phrase (“in particular”) are part of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (U.S. Patent No. 4,543,636 A).  
Claim 1:  Figure 1 of Noda et al. shows an arrangement for processing workpieces (W), the arrangement comprising a processing machine (10) and a machine magazine (11) for 
	The arrangement is further shown in Figure 1 as comprising a central tool magazine (20) for the processing tools (ST).  Be advised that the central tool magazine (20) comprises each of a
chain-type stock magazine (21) and a tool transfer device (37).  Please further be advised that the central tool magazine (20) is arranged in such a way that the robot (30) is able to transfer the processing tools (ST) to the central tool magazine (20).  In Figure 1 of Noda et al., the driverless base frame (26) is disposed such that the robot (30) can transfer the processing tools (ST) to the central tool magazine (20) via a temporary magazine (27) and the tool transfer device (37) of the central tool magazine (20).  With regards to the temporary magazine (27), it provides for storage/ accommodation of the processing tools (ST).  Lastly, as can be seen in Figure 1 of Noda et al., the temporary magazine (27) is provided on the driverless base frame (26).  

Claim 2:  As can be seen within Figure 2 of Noda et al., the temporary magazine (27) of the driverless base frame (26) is designed to accommodate at least three processing tools (ST), noting that Figure 2 shows therein four tool holding stations (27a, 27b, 27c, 27n) each of which is able to receive therein a respective processing tool (ST).  
Since the temporary magazine (27) of Noda et al. is designed to accommodate at least three processing tools (ST), the limitation of claim 2 corresponding to, “the temporary magazine of the driverless base frame is designed to accommodate at least three processing tools, in particular to accommodate at least ten processing tools,” is satisfied.  This is because "in particular" of claim 2 renders the claim indefinite, and it has been interpreted that the limitation, “to accommodate at 

Claim 8:  The robot (30) arranged on the driverless base frame (26) is electrically driven.  This is because the robot (30) of the arrangement is driven/controlled by means of electronic signals received from a tool transfer controller (55), a tool replacing controller (51) that is composed of a microcomputer, a central processor (50) that executes processing to transmit a numerical control program, and a numerical controller (40).  Also, the robot (30) as broadly claimed “is supplied by an accumulator arranged on the driverless base frame [26].”  Regarding the accumulator, the temporary magazine (27) constitutes such, as it accumulates therein the processing tools (ST).  When the temporary magazine (27) is provided with a plurality of processing tools (ST) from the tool transfer device (37) of the central tool magazine (20), these processing tools (ST) are then accumulated/stored within tool holding stations (27a, 27b, 27c, 27n) such that they are available to the robot (30) for removal.  Since the temporary magazine (27) is provided on the driverless base frame (26), the robot (30) is supplied with processing tools (ST) by the accumulator/temporary magazine (27), which again is arranged on the driverless base frame (26).

Claim 9:  The robot (30) of Noda et al. is a 4-axis robot.  This is because the bracket (33) thereof can be moved up and down via a piston (38)-cylinder (35) arrangement.  The bracket (33) can also be rotated about a vertical axis by a gear (G2).  Furthermore, the bracket (33) of the robot (30) can be linearly moved in a horizontal direction, as said bracket (33) is attached to a block (36) that is movable by a shift cylinder (36a) relative to the driverless base frame (26).  Furthermore, the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Chen et al. (China Pub. No. CN 109333130 A).
Please note that Chen et al. was cited on the IDS filed on 3/9/2020.  Please also note that an EPO Machine Translation of Chen et al. has been furnished with this office action.
Claim 3:  Noda et al. does not provide disclosure upon the temporary magazine (27) comprising “multiple levels arranged vertically above each other, for accommodating the processing tools, wherein horizontally extending strips are arranged in each level which are provided with mechanically designed positioning aids for the processing tools.”  
	Figures 1-3 of Chen et al. though, show a driverless base frame (1) that is provided with a temporary magazine for accommodating processing tools.  As can best be seen in Figure 2, the temporary magazine has multiple levels.  Due to these multiple levels that are arranged 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the temporary magazine of Chen et al. for the temporary magazine (27) of Noda et al., as this is a substitution of one known temporary magazine for a driverless base frame for another, in order to obtain the predictable result of the temporary magazine of Chen et al. being mounted/provided on the driverless base frame (26) of Noda et al. and accommodating in the positioning aids thereof processing tools (ST), which can be transferred by the robot (30) and driverless base frame (26) between the machine magazine (11) and the central tool magazine (20).

    PNG
    media_image1.png
    755
    776
    media_image1.png
    Greyscale

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Ireland (U.S. PG Pub. No. 2014/0203764 A1).
Claim 4:  Noda et al. does not provide disclosure upon the driverless base frame (26) being “provided with an electromechanical interface by means of which it is dockable at a docking point that it is positioned and/or supplied with power.” 
	Figure 1 of Ireland though, shows a driverless base frame (4) and a docking station (6).  As can be seen in Figure 2 of Ireland, the underside of the driverless base frame (4) is provided with an electromechanical interface (28, 30) by means of which the driverless base frame (4) is dockable at docking point (8) of the docking station (6).  Please note that the docking point (8) is an electrical contact means (8) that interfaces with the electromechanical interface (28, 30).  Noting this, when the electrical contact means (8) and electromechanical interface (28, 30) interface with one another, charging energy is provided to an internal battery pack/accumulator of the driverless base frame (4).  Thus, by means of the electromechanical interface (28, 30) thereof, the driverless base frame (4) is dockable at the docking point (8) and is supplied with power to its internal battery pack/accumulator.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Noda et al. with the docking station (6) of Ireland and to have provided the driverless base frame (26) of Noda et al. with the internal battery pack/accumulator and electromechanical interface (28, 30) of Ireland, so as to enable the driverless base frame (26) of Noda et al. to be dockable such that it can receive power at the docking station (6) thereby enabling the driverless base frame (26) to run and recharge as is convenient.  

Claim 5:  Noda et al. does not provide disclosure upon the driverless base frame (26) being “electrically driven and is provided with at least one accumulator for power supply for the drive and/or the robot, wherein the accumulator is chargeable at a docking point” (claim 5).    	Figure 1 of Ireland though, shows a driverless base frame (4) and a docking station (6).  As can be seen in Figure 2 of Ireland, the underside of the driverless base frame (4) is provided with an electromechanical interface (28, 30) by means of which the driverless base frame (4) is dockable at docking point (8) of the docking station (6).  Please note that the docking point (8) is an electrical contact means (8) that interfaces with the electromechanical interface (28, 30).  Noting this, when the electrical contact means (8) and electromechanical interface (28, 30) interface with one another, charging energy is provided to an internal battery pack/accumulator of the driverless base frame (4), for the drive (48), for example, of the driverless base frame (4).  Noting that the docking station (6) is attached to an electric wall outlet (10) via a cable (14) and a power supply (14), the charging energy that is provided to the accumulator results in the driverless base frame (4) being electrically driven.  Thus, by means of the electromechanical interface (28, 30) thereof, the driverless base frame (4) is dockable at the docking point (8) and is supplied with power to its internal battery pack/accumulator.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the arrangement of Noda et al. with the docking station (6) of Ireland and to have provided the driverless base frame (26) of Noda et al. with the internal battery pack/accumulator and electromechanical interface (28, 30) of Ireland, so as to enable the driverless base frame (26) of Noda et al. to be dockable such that it can receive power at the docking station (6) thereby enabling the driverless base frame (26) to run and recharge as is convenient.  In making this modification, it is noted that the modified .  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Ireland (U.S. PG Pub. No. 2014/0203764 A1), and further in view of D'Andrea et al. (U.S. Patent No. 8,280,547 B2).
Claims 6 & 7:  Noda et al. doesn’t provide disclosure upon the processing machine (10) and/or the central tool magazine (20) being “provided with a docking point” (claim 6).  Furthermore, Noda et al. doesn’t provide disclosure on the arrangement further comprising “means, with the aid of which the actual position of the driverless base frame and/or the robot with respect to the processing machine and/or the central tool magazine is detectable after the docking of the driverless base frame” (claim 7).  
	Figure 4A of D'Andrea et al.; however, shows therein each of a magazine (30) and driverless base frame (20).  Figure 4A further shows the magazine (30) as comprising a docking surface (350) on which a docking point (360) is mounted.  Thus, D'Andrea et al. discloses the magazine (30) being “provided with a docking point [360].”  The figure also shows therein a fiducial mark (50a) being disposed adjacent the docking point (360).  With respect to the driverless base frame (20), it comprises a docking head (110) which in turn has a holder sensor (150).  Note that in addition to said holder sensor (150), a position sensor (140) is provided on the driverless base frame (20).  Per D'Andrea et al., the position sensor (140) may include a camera and suitable image and/or video processing components, to allow said position sensor (140) to detect fiducial marks, e.g. fiducial mark 50a, within the field of view of the camera.  As a result, the position sensor (140) may utilize the fiducial marks to maintain an accurate indication of the location of the driverless base frame (20) [column 7, lines 30-46].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the machine magazine (11) and the central tool magazine (20) of Noda et al. with a docking point (360) of D'Andrea et al. and to have provided the driverless base frame (26) of Noda et al. with the position sensor (140) and docking head (110) with detector sensor (150) of D'Andrea et al., so as to provide the advantage of being able to determine the actual position of said driverless base frame (26) of Noda et al. with respect to each of the machine magazine (11) and the central tool magazine (20) of Noda et al.  Please note that in making this modification, the arrangement of Noda et al. will further be provided with two of the fiducial marks (50a) of D'Andrea et al. so as that the position sensor (140) of the modified driverless base frame (26) can utilize the fiducial marks (50a) to maintain an accurate indication of the location of the driverless base frame (26).  Be advised that in accordance with disclosure of D'Andrea et al., said fiducial marks (50a) will be disposed .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Bastian (U.S. PG Pub. No. 2017/0066592 A1).  
Claim 10:  The robot (27) of Noda et al. is shown in Figures 3A and 3B as having a gripper that comprises a pair of grip fingers (31a, 31b).  While Noda et al. advises that the fingers (31a, 31b) are operable by a cylinder device [column 5, lines 19-20], Noda et al. doesn’t advise that the cylinder device is pneumatic.  As such, Noda et al. doesn’t provide disclosure on the robot (27) having “a pneumatically-driven gripper and that the driverless base frame is provided with a compresses air reservoir for actuating the gripper.”  
	Figure 13 of Bastian though, shows therein an automated guided vehicle (AGV) comprising a driverless base frame (1206) on which a robot (1216) is provided.  The robot (1216) is shown as having an end effector (1220), which can include one or more grippers [paragraph 0095].  As can be seen in Figure 20, Bastian’s driverless base frame (1206) is provided with a pneumatic tank (2008), which is a compressed air reservoir.  Per Bastian, the pneumatic tank (2008) can provide pneumatic power to various components of the AGV, such as the robot (1216) [paragraph 0076].  Since the robot (1216) is pneumatically driven, and because the end effector/one or more grippers (1220) is an element of the robot (1216), it follows that the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (26) of Noda et al. with the pneumatic tank/compressed air reservoir (2008) of Bastian, so as to provide the advantage of the driverless base frame (26) having an on-board (pneumatic) means for driving the associated robot (27) and the elements, e.g. pair of grip fingers (31a, 31b), thereof.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Kasahara (U.S. PG Pub. No. 2018/0250784 A1).  
Claim 11:  As can be seen in at least Figure 1 of Noda et al., the machine magazine (11) of the processing machine (10) isn’t “provided with a sealable loading opening via which the robot may supply and/or remove processing tools to/from the processing machine.”  
	Figure 1 of Kasahara; however, shows a processing machine (1) that comprises a machine magazine (41).  As can be seen in Figure 1, the processing machine (1) is surrounded by a splash guard (54).  Regarding the machine magazine (41), it is provided with a sealable loading opening (55a) having a door (56).  When the door (56) is open, for example, the sealing loading opening (55a) can be accessed such that processing tools (5) may be supplied to and/or removed from the machine magazine (41).  When the door (56) is closed, the machine magazine (41) is inaccessible through said opening (55a).  That is to say that the opening (55a) is sealed.  With this splash guard (54), it is noted that the chips and swarf that are generated during machining are largely contained such that they won’t inadvertently fly onto and stick to the processing tools (5) stored in the machine magazine (41).  
.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (U.S. Patent No. 4,543,636 A) in view of Richter et al. (U.S. PG Pub. No. 2016/0059411 A1).  
Claim 12:  Figure 4 of Noda et al. shows a control system of the arrangement.  In use, the control system provides for control of the driverless base frame (26) and also the robot (30).  
Note that the control system includes a tool cart controller (53), a tool transfer controller (55), a tool replacing controller (51) that is composed of a microcomputer, a central processor (50) that executes processing to transmit a numerical control program, and a numerical controller (40).  Disclosure; however, isn’t provided by Noda et al. on the driverless base frame (26) and also the robot (30) being “wirelessly controllable via the control system.”  
	Richter et al. though, shows a driverless base frame (2) on which a robot (1) is provided.  As can be seen in Figure 1 of Richter et al., a control unit (23) is provided on the driverless base frame (1).  Per Richter et al., the control unit (23) controls both the robot (1) and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driverless base frame (26) and robot (30) of Noda et al. with Richter et al.’s control unit (23), which has the transmission/ reception unit, so as to enable the driverless base frame (26) and robot (30) to be controlled wirelessly by the control system of Noda et al.  In doing so, the driverless base frame (26) will not be encumbered with control wires from the control system when traversing the space between the central tool magazine (20) and the machine magazine (11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722